LOTTINGER, Judge.
This is a suit for property damages resulting from an automobile accident. Petitioner is Davidson’s Cab Company, Inc., and defendant is James Mack Boatner. The Lower Court awarded judgment in favor of the petitioner and the defendant has taken an appeal.
There is present in the record a letter written by the attorney for the defendant to the effect that the appeal in this matter is now moot, as James Mack Boatner, the defendant, has declared bankruptcy. No appearances were made by the petitioner in the Appellate Court nor has petitioner or defendant filed briefs in the matter. It therefore appears that the appeal has been abandoned and the appeal should be dismissed, see Mitchell v. Martin, La.App., 86 So.2d 211.
For the reasons assigned, the appeal herein is dismissed at defendant’s cost.
Appeal dismissed.